NOTE : This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                EDWARD KENNEDY,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-2245
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:18-cv-00841-MMS, Chief Judge Margaret
M. Sweeney
                 ______________________

              Decided: January 15, 2019
               ______________________

   EDWARD KENNEDY, Breinigsville, PA, pro se.

    SEAN LYNDEN KING, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by JOSEPH H. HUNT, DEBORAH A NN BYNUM, ROBERT
EDWARD KIRSCHMAN, JR .
                ______________________
2                                 KENNEDY v. UNITED STATES




    Before PROST, Chief Judge, LOURIE and STOLL, Circuit
                          Judges.
PER CURIAM.
    Edward Kennedy appeals from the judgment of the
Court of Federal Claims (the “Claims Court”) dismissing
his complaint for lack of subject matter jurisdiction.
Kennedy v. United States, 138 Fed. Cl. 611 (2018) (“Deci-
sion”). This appeal arises out of one of the nine com-
plaints filed by Kennedy at the Claims Court in June and
July of 2018. See Kennedy v. United States, No. 18-1029C,
ECF No. 5, slip op. at 1–4 (Fed. Cl. July 26, 2018) (sum-
marizing cases). In this case, Kennedy alleges claims of
trespass, trespass on the case, failure to provide a repub-
lican form of government, trover, a violation of 12 U.S.C.
§ 411, and “constructive financial imprisonment,” App. 16,
among others. Named as defendants are the United
States, the Department of the Treasury, the Federal
Reserve Bank of New York, and the State of Texas, along
with several other individuals, federal agencies, and
private organizations.
    In its decision, the Claims Court carefully examined
each of Kennedy’s claims and concluded that it did not
have subject matter jurisdiction over any of them. Deci-
sion, 138 Fed. Cl. at 617–19 (explaining that the Claims
Court lacks jurisdiction over claims against defendants
other than the United States, tort claims, civil rights
claims, criminal claims, and collateral attacks against
unspecified district court decisions); see 28 U.S.C.
§ 1491(a)(1) (“The [Claims Court] shall have jurisdiction
to render judgment upon any claim against the United
States founded either upon the Constitution, or any Act of
Congress or any regulation of an executive department, or
upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases
not sounding in tort.”). As for Kennedy’s claim that
12 U.S.C. § 411 (concerning issuance of Federal reserve
KENNEDY v. UNITED STATES                                  3



notes) entitled him to “demand lawful money at any time”
from the defendants, the Claims Court found it frivolous
on its face. Decision, 138 Fed. Cl. at 619. The Claims
Court thus dismissed Kennedy’s complaint without preju-
dice for lack of subject matter jurisdiction. Id. at 621.
    Kennedy appealed and now asks us to reinstate his
case with a different judge. Kennedy faults the Claims
Court for ignoring the “Law of the Case,” an exhibit
attached to his complaint that includes generalized com-
mentary on legal subjects, but provides no explanation
how the Claims Court has jurisdiction over his case.
      Under 28 U.S.C. § 1915(e)(2)(B)(i), “the court shall
dismiss the case at any time if the court determines that
. . . the action or appeal . . . is frivolous.” An appeal is
frivolous “when the judgment by the tribunal below was
so plainly correct and the legal authority contrary to
appellant’s position so clear that there really is no ap-
pealable issue.” Walker v. Health Int’l Corp., 845 F.3d
1148, 1154 (Fed. Cir. 2017) (internal quotation marks and
citations omitted). We have already dismissed as frivo-
lous three of Kennedy’s appeals from the Claims Court
asserting similar claims. See Kennedy v. United States,
No. 18-2235, ECF No. 9 (Fed. Cir. Sep. 20, 2018); Kennedy
v. United States, No. 18-2229, ECF No. 13 (Fed. Cir. Sep.
19, 2018); Kennedy v. United States, No. 18-2244, ECF
No. 6 (Fed. Cir. Sep. 19, 2018). This appeal is no differ-
ent. It raises nearly identical claims against a different
cast of defendants. See Kennedy, No. 18-2235, slip op. at 2
(dismissing appeal as frivolous where the complaint
alleged claims of trespass, failure to provide a republican
form of government, “constructive financial imprison-
ment,” and trover, among others).
    The other claims, such as that concerning § 411, fare
no better. Section 411 reads as follows:
    Federal reserve notes, to be issued at the discre-
    tion of the Board of Governors of the Federal Re-
4                                KENNEDY v. UNITED STATES




    serve System for the purpose of making advances
    to Federal reserve banks through the Federal re-
    serve agents as hereinafter set forth and for no
    other purpose, are authorized. The said notes
    shall be obligations of the United States and shall
    be receivable by all national and member banks
    and Federal reserve banks and for all taxes, cus-
    toms, and other public dues. They shall be re-
    deemed in lawful money on demand at the
    Treasury Department of the United States, in the
    city of Washington, District of Columbia, or at any
    Federal Reserve bank.
12 U.S.C. § 411. We agree with the Claims Court that
Kennedy’s argument that § 411 entitles him to money on
demand from entities like the Federal Reserve Bank of
New York and other defendants is frivolous. Decision,
138 Fed. Cl. at 619. Likewise, Kennedy’s general invoca-
tion of his attachment entitled “Law of the Case” offers no
argument or possible explanation for how the Claims
Court has jurisdiction over his various claims.
    Having considered Kennedy’s complaint and brief and
the Claims Court’s well-reasoned decision, we conclude
that this appeal is frivolous and must be dismissed under
§ 1915(e)(2)(B)(i).
                      DISMISSED